NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      BRYAN GENE FELIX, Appellant.

                             No. 1 CA-CR 13-0540
                        FILED 8-12-14
                 AMENDED PER ORDER FILED 8-12-14

           Appeal from the Superior Court in Maricopa County
                        No. CR2012-157059-001
             The Honorable William L. Brotherton, Jr., Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender, Phoenix
By Charles R. Krull
Counsel for Appellant
                             STATE v. FELIX
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Michael J. Brown joined.


T H O M P S O N, Judge:

¶1             This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969).
Counsel for Bryan Gene Felix (defendant) has advised us that, after
searching the entire record, he has been unable to discover any arguable
questions of law and has filed a brief requesting this court conduct an
Anders review of the record. Defendant has been afforded an opportunity
to file a supplemental brief in propria persona, but he has not done so.

¶2              On the evening of April 17, 2012, fifteen year old victim M.M.
was sitting on her mattress in her parents’ trailer home when she heard
gunshots. Home alone and fearful that a gunman was going to enter the
house and “finish the job,” M.M. hid in the bathroom. M.M.’s grandmother,
who lived just up the street, heard the gunshots and saw a white Jeep speed
past. Wanting to make sure everything was okay, the grandmother went
to the trailer and discovered M.M. They called 911.

¶3             M.M.’s father, G.M., arrived soon thereafter. Upon hearing
that a white Jeep was involved, G.M. told the sheriff’s officers that he “knew
automatically . . . who did it.” G.M. led officers to defendant’s house, where
a white Jeep was parked and defendant stood outside with a gun in his
hand.

¶4           Four shell casings were recovered on the road outside of the
home and three bullets penetrated the walls. Investigation revealed the
bullets damaged water pipes, and, in one case, completely passed through
the mattress M.M. was sitting on during the shooting. A ballistics test and
a gunshot residue test showed, respectively, that the bullets matched the
gun defendant was holding when officers arrived, and that defendant had
evidence of gunshot residue on him.

¶5          The state charged defendant with one count of discharge of a
firearm at a structure, a class 2 dangerous felony; one count of
endangerment (death), a class 6 dangerous felony; and one count of



                                      2
                             STATE v. FELIX
                           Decision of the Court

disorderly conduct, a class 6 dangerous felony. A jury convicted defendant
of all offenses. The trial court sentenced defendant to an aggravated term
of 12 years imprisonment for count one, an aggravated term of 2.5 years
imprisonment for count two and an aggravated term of 2.5 years
imprisonment for count three, all to be served concurrently. The trial court
gave defendant 250 days of presentence incarceration credit.

¶6             We have read and considered defendant’s Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300, 451 P.2d at 881. We find none. All of the proceedings were conducted
in compliance with the Arizona Rules of Criminal Procedure, and the
sentence imposed was within the statutory limits. Pursuant to State v.
Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984), defendant’s
counsel’s obligations in this appeal are at an end. Defendant has thirty days
from the date of this decision in which to proceed, if he so desires, with an
in propria persona motion for reconsideration or petition for review.

¶7           We affirm the convictions and sentences.




                                   :jt




                                         3